Citation Nr: 1510543	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the reduction of the evaluation for degenerative joint disease and degenerative disc disease of the lumbar spine from 40 percent to 20 percent disabling, effective November 1, 2009 was proper.


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1993 to May 1996. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the rating for degenerative joint and disc disease of the lumbosacral spine from 40 percent to 20 percent, effective November 1, 2009.  The claim on appeal was previously remanded in November 2013.

In November 2011, a videoconference hearing was held before a Veterans Law Judge that is no longer a Board employee.  A transcript of the hearing is associated with VBMS.  In October 2014, the Veteran was informed of the employment status of the Veterans Law Judge that conducted his hearing and offered the opportunity to appear at another Board hearing.  He was told that if he did not respond within 30 days, the Board would assume he did not wish to participate in another hearing.  The Veteran has no responded to this communication, and the Board assumes that he wishes to proceed with his appeal without appearing at another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim on appeal was previously remanded by the Board in November 2013, in part, to obtain records regarding the Veteran's application for leave under the Family Medical Leave Act (FMLA).  The Veteran had submitted documentation that he had taken a significant amount of FMLA leave during 2009 with his employer, the United States Postal Service (USPS). 

On remand, the RO contacted the U.S. Department of Labor and the Veteran's employer to obtain the FMLA documentation.  In a June 2014 memorandum, the RO explained that, per the USPS regulation (ELM36 512.423) applications are "retained by the installation head for 2 years from the date the leave is taken or disapproved and are then destroyed."  The RO noted that it had been "five years" since the Veteran applied and was granted FMLA leave.  As such, the RO noted that future attempts to obtain these documents would be futile.  

Although the evidence suggests that the Veteran first applied for FMLA leave in 2009, a more recent August 2013 VA treatment note reveals that the Veteran was recertified for FMLA leave for one year due to "flareups of his low back pain which causes him to be unable to perform his job duties."  It was further noted that the Veteran was unable to ambulate and was unable to stand or sit for long periods of time during a flare-up.  The August 2013 VA treatment records also stated that the Veteran had been notified that his FMLA paperwork was ready to be picked up.  This evidence demonstrates to the Board that there may be FMLA records subsequent to 2009 in connection with his recertification of FMLA leave for one year.  As such, efforts should be made to obtain these FMLA records from the appropriate source, including USPS, VA, and/or the U.S. Department of Labor.  

Moreover, the Veteran was afforded a VA spine examination in July 2014.  During the evaluation, the Veteran reported that he experienced flare-ups of his spine disability, during which he would be unable to do anything.  He also reported that he missed work "about 3 times per month" due to his spine disability.  Although the VA examiner stated that the Veteran had a diagnosis of Intervertebral Disc Syndrome (IVDS), she noted that the Veteran did not experience any incapacitating episodes over the past 12 months.  Further, although the examiner noted that she reviewed the Veteran's claims file, she did not address the Veteran's December 2013 pay-stub, which revealed that the Veteran took 92 hours of sick leave and 88 hours of leave without pay, purportedly due to his spine disability.  

The Board finds that the VA examiner's opinion regarding incapacitating episodes as a result of the spine disability needs further clarification.  For these reasons, the Board finds that a remand is warranted in order to assist in determining whether the Veteran has experienced incapacitating episodes as a result of his spine disability.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any outstanding VA treatment records not currently in VBMS or Virtual VA.  

2.  After obtaining any necessary consent, the RO should contact the appropriate source, including USPS, VA, and/or the U.S. Department of Labor and request copies of any and all documents utilized in the application and approval of FMLA leave for a one year recertification.  See August 2013 VA treatment record, which indicates that the Veteran was recertified for FMLA at that time due to his back.   

3.  After all available records have been associated with the electronic claims file, the RO should forward the claims file to the physician that conducted the July 2014 VA spine examination, if available, for a supplemental medical opinion.  A new examination is not necessary unless deemed warranted by the examiner.  The record should be made available to the examiner for review of the case.  

The examiner is asked to clarify the basis of the finding that the Veteran had no incapacitating episodes during the 12-month period prior to the July 2014 VA examination.  The Board notes that during the July 2014 VA examination, the Veteran reported taking 3 days of sick leave per month.  He also submitted a December 2013 pay-stub showing that he took 92 hours of sick leave and 88 hours of leave without pay.  

A rationale should be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




